IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-26,072-04


EX PARTE ROGER LAWRENCE KEELING, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 27,242-272 IN THE 272ND JUDICIAL DISTRICT COURT
BRAZOS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated assault and sentenced to fifty years' imprisonment.  The First Court of Appeals
affirmed his conviction.  Keeling v. State, No. 01-00-00590-CR (Tex. App.-Houston[1st],
delivered November 1, 2001).
 Applicant's claim regarding his denial of parole release is without merit and denied. 
Applicant's claims regarding his conviction are dismissed under Tex. Code Crim. Pro. Art.
11.07 §4.

DELIVERED: September 24, 2008
DO NOT PUBLISH